DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per Claim 20, the claim is drawn to computer-program product for providing power comprising computer readable storage medium. Without further defining the claimed limitation of computer readable storage medium in the specification, where the computer readable storage medium covers transitory medium and non-transitory medium, and transitory medium can be a signal which does not fall within one of the four statutory classes of 35 U.S.C  § 101. Therefore, claim 20 is directed to non-statutory subject matter.
Allowable Subject Matter

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to  a method, an electronic device and a storage medium for detecting a position change of a lane line. The method includes: converting a first change in a target region of first measurement data of a distance between a lane 
The closest prior art of record fail to teach the limitation of “converting a first change in a target region of first measurement data of a distance between a  lane line and a reference fine on a road to a first equivalent position change of the lane line, the first measurement data being obtained from first road data collected by a high-precision device on the road at a first time point, and the target region being between the lane line and the reference line; correcting second measurement data of the distance with the first measurement data, the second measurement data being obtained from second road data collected by a low-precision device on the road at a second time point, the second time point being after the first time point; converting a second change of the corrected second measurement data in the target region to a second equivalent position change of the lane line; and detecting a position change of the lane line in the target region between the first time point and the second time point based on a comparison of the first equivalent position change and the second equivalent position change”. 
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 19 and 20 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.

CN 110954128 A teaches a method for detecting position change of lane, device, electronic equipment and storage medium, which refers to automatic driving and electronic map field, especially claims a high precision map field. The method comprises: based on the first measurement data of the lane line and the reference line on the road to determine of the distance between the first road data of distance changes between the lane line and the reference line of the first change region set, first measurement data collected from high-precision device on the road is obtained. the method further comprises: based on the distance of the second measurement data, to determine the distance changes of the second change region between the lane line and the reference line of the set, to obtain second measurement data collected from low precision device on the road of the second road data. the method further comprising: based on the comparison of the first change region and second change area sets, to detect the position change of the lane line. Embodiments of the present disclosure can be made with low cost and effectively detect the change of the position of the lane line.
Huberman et al. Pub. No. US 20210061305 A1 teaches A system for mapping traffic lights and associated traffic light cycle times for use in autonomous vehicle navigation. The system includes at least one processor programmed to: receive at least one location identifier associated with a traffic light detected along a road segment; receive at least one indicator of traffic light state timing associated with the detected traffic light; and update an autonomous vehicle road navigation model relative to the road segment. The update can be based on the at least one location identifier and 
Roeth et al. Pub. No. US 20200132476 A1 teaches providing a digital road-accurate road map, providing a trajectory data record, identifying at least one road with segmenting of the road-accurate road map into at least one road segment, modeling the road segment in a road model, the road model having parameters for describing lanes of the road, random variation of parameter values of at least a part of the parameters of the road model through random selection of a change operation of the road model, and assigning at least a part of the trajectory data of the trajectory data record to the road model with ascertaining of at least one probability value for the road model. Based on the ascertained at least one probability value, optimal parameter values of the road model are ascertained, and based on this a lane-accurate road map is produced.
Merfels et al. Pub. No. US 20190128678 A1 teaches  a method for determining a global position of a first landmark, wherein at least one first and one second measurement data set are recorded. In doing so, a first reference point and a first recording space are assigned to the first measurement data set, and a second reference point and a second recording space are assigned to the second measurement data set. Furthermore, the first landmark is detected in the first and second recording space, whereas a second landmark is detected in the first recording space. By using the first measurement data set, first relative positions of the first and the second landmark are determined relative to the reference point of the first recording space. By using the second measurement data set, a second relative position of the first landmark is determined relative to the reference point of the second recording space. A 
Julian et al. Pub. No. US 20190025853 A1 teaches systems and methods for mapping a determined path of travel. The path of travel may be mapped to a camera view of a camera affixed to a vehicle. In some embodiments, the path of travel may be mapped to another view that is based on a camera, such as a bird's eye view anchored to the camera's position at a given time. These systems and methods may determine the path of travel by incorporating data from later points in time.
Lane Endpoint Detection and Position Accuracy Evaluation for Sensor Fusion-Based Vehicle Localization on Highways teaches Landmark-based vehicle localization is a key component of both autonomous driving and advanced driver assistance systems (ADAS). Previously used landmarks in highways such as lane markings lack information on longitudinal positions. To address this problem, lane endpoints can be used as landmarks. This paper proposes two essential components when using lane endpoints as landmarks: lane endpoint detection and its accuracy evaluation. First, it proposes a method to efficiently detect lane endpoints using a monocular forward-looking camera, which is the most widely installed perception sensor. Lane endpoints are detected with a small amount of computation based on the following steps: lane detection, lane endpoint candidate generation, and lane endpoint candidate verification. Second, it proposes a method to reliably measure the position accuracy of the lane 
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically converting a first change in a target region of first measurement data of a distance between a  lane line and a reference fine on a road to a first equivalent position change of the lane line, the first measurement data being obtained from first road data collected by a high-precision device on the road at a first time point, and the target region being between the lane line and the reference line; correcting second measurement data of the distance with the first measurement data, the second measurement data being obtained from second road data collected by a low-precision device on the road at a second time point, the second time point being after the first time point; converting a second change of the corrected second measurement data in the target region to a second equivalent position change of the lane line; and detecting a position change of the lane line in the target region between the first time point and the second time point based on a comparison of the first equivalent position change and the second equivalent position change.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 110954128 A - method for detecting position change of lane, device, electronic equipment and storage medium
Huberman et al. Pub. No. US 20210061305 A1 - NAVIGATION BASED ON TRAFFIC LIGHT CYCLE PREDICTION

	Merfels et al. Pub. No. US 20190128678 A1 - Method and System for Determining a Global Position of a First Landmark
	Julian et al. Pub. No. US 20190025853 A1 - ADVANCED PATH PREDICTION
	Ben Shalom et al. Pub. No. US 20150210278 A1 - SYSTEMS AND METHODS FOR IDENTIFYING RELEVANT TRAFFIC LIGHTS
	Kageyama et al Pub. No. US 20090296987 A1 - ROAD LANE BOUNDARY DETECTION SYSTEM AND ROAD LANE BOUNDARY DETECTING METHOD
	Unoura Pub. No. US 20090167864 A1 - Vehicle and Lane Mark Detection Device
	Lane Endpoint Detection and Position Accuracy Evaluation for Sensor Fusion-Based Vehicle Localization on Highways – 2018
	Lane Detection of Curving Road for Structural Highway With Straight-Curve Model on Vision – 2019
	Extracting Geometric Road Centerline and Lane Edges From Single-scan LiDAR Intensity Using Optimally Filtered Extrema Features – 2018
	ROBUST LANE MARKINGS DETECTION AND ROAD GEOMETRY COMPUTATION - 2008
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647